Citation Nr: 1221351	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for the bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia RO that denied a higher evaluation for the service-connected hearing loss disability.

In June 2010, the Veteran provided testimony during a video conference hearing that was held before the undersigned; a transcript of this hearing is associated with the claims file.

The case was remanded by the Board in September 2010 for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his service-connected hearing loss disability warrants a compensable rating.  In June 2010, he testified that his hearing had worsened since his last examination in 2009.  Moreover, the Veteran maintained that the examinations provided by VA did not adequately address his hearing loss because they did not address his occupational functioning and daily activities.  Based on these contentions, the case was remanded, in part, to afford the Veteran a VA examination to ascertain the severity of his service-connected bilateral hearing loss disability, to include a description of the effects caused by the Veteran's hearing loss disability on any occupational functioning.

The Veteran underwent a VA examination in March 2011 VA examination, the report of which is contained in the claims file.  However, the record also indicates that the Veteran had an earlier VA examination in July 2010.  An October 2010 addendum to the July 2010 VA examination is associated with the claims file, but the report of the July 2010 VA examination, to include audiometric test results, has not been associated with the claims file.  All records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO/AMC should obtain the July 2010 VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain a copy of the July 2010 VA examination report and associate it with the record.

2.  The RO/AMC should also undertake any other development it determines to be warranted. 

To help avoid future remand, the RO/AMC must ensure that the requested actions have been accomplished (to the extent possible) in compliance with the September 2010 Board Remand.  If any action was not undertaken or was taken in a deficient manner regarding the July 2010 VA examination and it was not corrected by the March 2011 VA examination, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then, the RO/AMC should readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


